Citation Nr: 1610904	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  14-24 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of VA death benefits.  



ATTORNEY FOR THE BOARD

S. Keyvan, Counsel








INTRODUCTION

The Veteran had active service in the U.S. Army from June 1966 to April 1969.  He died in August 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2013 decision of the Department of Veterans Affairs Pension Management Center in Philadelphia, Pennsylvania.  

In the June 2014 VA Form 9, the appellant requested the assistance of a VA representative to help her with the adjudication of her claim.  In correspondence dated in September 2014, the VA sent the appellant a list of VA recognized representatives along with a VA Form 21-22, which she could fill out and complete once she chose a representative.  After having received this information, in a statement that appears to have been faxed to the VA several days later, also September 2014, the appellant indicated that she had received the information, and she no longer wished to have a representative.  She asked that the RO continue with the adjudication of her claim.  Based on the statement provided, the Board concludes that the appellant wishes to proceed with her appeal as a pro se claimant.

In addition to the claims folder, this appeal was also processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records

The Veteran's son has filed a separate claim seeking benefits under 38 U.S.C.A. Chapter 18 for a disability due to spina bifida.  This matter has not yet been perfected or certified for appeal before the Board.  As such, pending these procedural steps, this matter will be the subject of a separate decision at another time.  


FINDINGS OF FACT

1.  The appellant and the Veteran were married in April 1970 and were legally divorced in October 1993.  The Veteran died in August 2012.  

2.  After the October 1993 divorce, the Veteran and the appellant maintained separate residences in different cities.  In addition, they did not remarry each other, nor did they enter into any type of marital agreement after their divorce.  


CONCLUSION OF LAW

The appellant is not entitled to recognition as the Veteran's surviving spouse for the purpose of entitlement to VA benefits.  38 U.S.C.A. §§ 101(3), 103(c), 5107 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.102 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the provisions of the Veterans Claims Assistance Act of 2000 (the VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 2015)) are not applicable to the claim adjudicated herein because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on facts.  Id.  See also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board finds that any deficiency in VA's VCAA notice or development action with regard to the issue adjudicated herein is harmless error.  

When a veteran dies, his or her surviving spouse may be eligible to receive VA death benefits, to include Dependency and Indemnity Compensation (DIC) benefits, death compensation, and death pension.  See 38 U.S.C.A. §§ 1121, 1310, 1541 (West 2014); 38 C.F.R. §3.50(a) (2015).  VA DIC benefits are payable to a surviving spouse who was married to the veteran (1) within 15 years of the end of the period of service in which the injury or disease causing the veteran's death was incurred or aggravated; or (2) one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1304 (West 2014); 38 C.F.R. § 3.54(c) (2015).  

Consequently, "surviving spouse" status is a threshold requirement for both DIC and death pension benefits.  For a person to establish recognition as a surviving spouse of a veteran, there must be evidence of a valid marriage to the veteran under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  The validity of a marriage is determined based upon the law of the jurisdiction where the parties resided at the time of marriage or when the rights to benefits accrued.  38 C.F.R. § 3.1(j) (2015).  There are various methods in which a valid marriage may be established for VA benefit purposes.  See 38 C.F.R. § 3.205 (2015).  

A surviving spouse for VA purposes is defined as a person whose marriage to a veteran meets the requirements of 38 C.F.R. §3.1(j) and who was the spouse of the veteran at the time of the veteran's death; and (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (2) has not remarried or has not since the death of the veteran lived with another person and held himself/herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. §§ 3.50(b), 3.53 (2015).  A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  See 38 C.F.R. §3.54 (2015).  

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2015); 38 C.F.R. § 3.1(j).  A valid marriage may be established by various types of documentary evidence together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by the evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(a).  

According to Black's Law Dictionary, a "common law marriage" is defined as a marriage not solemnized in the ordinary way (i.e., non-ceremonial) but created by an agreement to marry, followed by cohabitation, a consummated agreement to marry, marriage contract, per verba de praesenti, followed by cohabitation.  Such a marriage requires a positive mutual agreement, permanent and exclusive of all others, to enter into a marriage relationship, cohabitation sufficient to warrant fulfillment of necessary relationship of man and wife, and an assumption of marital duties and obligations.  See Black's Law Dictionary 144-45 (5th abridged ed. 1983).  

The Veteran and the appellant lived in New York at the time they were married, and at the time of the Veteran's death.  The state of New York does not recognize common law marriages.  See N.Y. Dom. Re. § 11 (McKinney 1999).  As such, there is no legal way to recognize the appellant as having contracted a common law marriage in this state.  VA nonetheless will recognize marriages that were invalid by reason of legal impediment; provided the parties were unaware of the impediment and the parties resided together continuously to the date of the Veteran's death.  VA calls such marriages "deemed valid."  38 C.F.R. § 3.52 (2015).

Regulations provide that there must be continuous cohabitation from the date of marriage to the date of death of the Veteran except where evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, businesses, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53 (2015).  VA will accept the statement of a surviving spouse as to the circumstances of a separation in the absence of contradictory information.  38 C.F.R. § 3.53(b) (2015).

Here, in September 2012, one month after the Veteran's death, the appellant filed a VA Form 21-534 Application for DIC, death pension, and accrued benefits, claiming entitlement to benefits as a surviving spouse.  In the application, the appellant indicated that she and the Veteran were married in April 1970 in Warwick, New York.  She also noted that they were divorced in October 1993 (while living in Warwick, New York), but remained very close friends after their divorce.  In the notice of disagreement (NOD), the appellant explained that she and the Veteran were married for twenty-four years and had several children together.  According to the appellant, the Veteran went to Vietnam a proud soldier but returned home a different man.  She noted that she watched throughout their marriage as he became more withdrawn from the world and began turning more and more to alcohol.  She stated that he suffered numerous flashbacks of the war, and she suffered along with him.  According to the appellant, she and the Veteran were divorced because of the way he acted after the war.  

In her September 2012 application for death pension benefits, the appellant provided a different address than that reported by the Veteran.  Indeed, letters sent to the Veteran reflect that he and the appellant maintained separate addresses and residences during the years prior to his death.  

In the October 2013 rating action, the RO determined that the appellant and Veteran were divorced at the time of his death, and thus she could not be recognized as the surviving spouse of the Veteran.  In response to the October 2013 rating action, and the June 2014 Statement of the Case (SOC), the appellant acknowledged that she and the Veteran were divorced at the time of his death, but maintained that they remained very close after their divorce and until the time of his death.  According to the appellant, the Veteran always told her that if something ever happened to him, she would be entitled to his VA pension benefits.  See Appellant's October 2013 NOD and June 2014 VA Form 9.  

In addition, the Veteran's death certificate indicates that the Veteran was divorced at the time of his death.  Indeed, there is no evidence that the appellant and the Veteran entered into a valid marriage after their 1993 divorce or that they entered into a deemed valid marriage.  The appellant has not reported that they took any action that would evidence an intent to enter into a marriage.

Even if an intent to enter into a common law marriage could somehow be found; the evidence is clear that they did not reside together up until the time of the Veteran's death.  The appellant has not contended otherwise.  

Although the appellant has reported that they were very close after their divorce, there is nothing to reflect that the Veteran and appellant intended to remarry after their divorce.  There is also no evidence that they maintained the same address at any time after their divorce and certainly not up to the time of the Veteran's death.  The evidence is all to the effect that although they remained in contact, they maintained separate abodes.  

The appellant has not contended that they remarried or cohabitated with one another following their October 1993 divorce.  The fact remains that her marriage to the Veteran was terminated by divorce prior to his death, and the appellant has not provided any evidence or documentation indicating that she and the Veteran remarried following their October 1993 divorce. 

The undisputed facts establish as a matter of law that the appellant is not entitled to recognition as the Veteran's surviving spouse for purposes of VA death benefits.  


ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of VA death benefits is not established.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


